—Appeal from an order of the Family Court of Cortland County (Frawley, J.), entered May 6, 1998, which granted petitioner’s application, in a proceeding pursuant to Social Services Law § 384-b, to adjudicate Anne BB. a permanently neglected child.
Following fact-finding and dispositional hearings, Family Court found that respondent permanently neglected his daughter Anne BB. and terminated his parental rights. On appeal, respondent’s assigned counsel seeks to be relieved of her assignment on the ground that no nonfrivolous issues can be raised on appeal. Based upon our review of the record, the brief submitted by respondent’s counsel and respondent’s pro se submission, we agree. Accordingly, we affirm Family Court’s order finding permanent neglect and relieve respondent’s counsel of her assignment (see, e.g., Matter of Ariana Q., 259 AD2d 847; Matter of William EE., 245 AD2d 813, 814; see generally, People v Cruwys, 113 AD2d 979, 980, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Peters, Spain and Graffeo, JJ., concur. Ordered that the order is affirmed, without costs, and application to be relieved of assignment granted.